The accused was convicted in the criminal court of Fulton County of operating a lottery, known as the "number game," for hazarding of money. The evidence contained in the petition for certiorari, together with the additional evidence set forth in the untraversed answer of the trial judge, authorized the judge, sitting without the intervention of a jury, to find the defendant guilty. None of the rulings of the court complained of in the petition for certiorari shows cause for a new trial. The judge of the superior court did not err in overruling the certiorari. The cases cited in behalf of the accused are distinguished by their facts from this case.
Judgment affirmed. MacIntyre and Gardner, JJ., concur.
                         DECIDED JANUARY 24, 1941.
See Forrester v. State, 28774, ante.